                Case 1:19-cr-00366-LGS Document 87 Filed 05/29/20 Page 1 of 1
                                      Paul H. Schoeman                  1177 Avenue of the Americas
                                      Partner                           New York, NY 10036
                                      T 212.715.9264                    T 212.715.9100
                                      F 212.715.8064                    F 212.715.8000
                                      PSchoeman@kramerlevin.com


May 27, 2020


Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:      United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

                We represent the defendant, Stephen M. Calk, in the above-captioned case. We
write to respectfully request a temporary modification of the conditions of Mr. Calk’s pretrial
release to permit him to travel to Hawaii. Mr. Calk’s travel is currently restricted to the
continental United States. Mr. Calk, who resides in Illinois, would like to travel to Hawaii from
July 31, 2020 to August 10, 2020 for a family trip. Pretrial Services has advised that it has no
objection to this request and the government has advised that it takes no position. If the Court
approves the requested modification to permit Mr. Calk to travel to Hawaii, he will provide the
complete itinerary to Pretrial Services and comply with any other conditions required by his
supervising officer.
                                          Application Granted. Defendant Calk’s conditions of bail are
Respectfully submitted,                   temporary modified to permit travel to the District of Hawaii from
                                          July 31, 2020 through August 10, 2020. All other conditions of bail
/s/ Paul H. Schoeman                      shall remain in effect. Defendant shall provide his itinerary to
                                          Pretrial Services. The Clerk of the Court is directed to terminate
Paul H. Schoeman                          the letter motion at docket number 86.
Darren A. LaVerne
                                          Dated: May 28, 2020
cc:       All counsel (via ECF)           New York, New York




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                     NEW YORK | SILICON VALLEY | PARIS
KL3 3299835.1
